Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims are rejected under 35 U.S.C. 103 as being unpatentable over Tatourian et al. (U.S. Patent Application Publication No. 2016/0191512, hereinafter Tatourian).
 	With respect to claim 1, Tatourian discloses a method comprising: 
associating authentication criteria with respective actions of a computing device, the authentication criteria for each respective action including a confidence threshold; receiving, by the computing device, an interaction from an individual within a recognition range of the computing device (e.g. Tatourian, paragraphs 0011, “…compute a confidence score regarding the user’s authenticity.  Based on the confidence score, the system will determine how much additional authentication is necessary”; paragraph 0089, “an analysis engine 440 provides the logic to analyze user inputs…the user inputs may collected automatically, for example from cameras, sensors and other telemetry devices”; paragraph 0092, “Predictive engine…may interoperate with validation engine 470 and analysis engine 440  as appropriate..store results in a storage database 450 which may include a user authentication profile for each user…); paragraph 0109);
capturing, by the computing device, recognition information including biometric data describing the individual; calculating a confidence level associated with a predicted identity of the individual based at least in part on the recognition information; identifying an action of the computing device based on the interaction; determining the authentication criteria associated with the action are satisfied based at least in part on the confidence level exceeding the confidence threshold of the authentication criteria; responsive to determining the authentication criteria associated with the action are satisfied, performing the action (e.g. Tatourian, paragraph 0017, “…biometric authentication may be used, such as fingerprints…”; paragraphs 0026, “…a plurality of inputs may be used in combination with heuristics to predict with suitable confidence that a user is authentic before he or she attempts to authenticate to the system…may match multiple factors, such as facial structure…”; paragraph 0027, 0089 and 0092).
	Tatourian does not explicitly mention associating the authentication criteria with respective actions of a computing device.  However, Tatourian discloses confidence in the user’s authenticity may increase as the user’s actions throughout the day are more or less consistent with the user’s habits and/or routines and based on the authentication score, the system may or may not require additional authentication (e.g. Tatourian, paragraph 0027).  Therefore, it would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to implement the claim feature of association of authentication criteria with respective actions of a computing device with Tatourian’s teaching of determining user’s authentication depends on confidence in the user’s authenticity based on user’s action so that level of user authentication is based on confidence of the user’s activities or authenticity, Thus, authentication is made easier to the user.

	With respect to claim 2, Tatourian discloses the method of claim 1, wherein performing the action comprises: accessing a restricted feature of the computing device, the restricted feature only available when the authentication criteria are satisfied (e.g. Tatourian, paragraph 0011). 	With respect to claim 3, Tatourian discloses the method of claim 1, wherein calculating the confidence level for the predicted identity of the individual comprises: associating a plurality of owner profiles with the computing device; calculating one or more confidence levels for one or more respective owner profiles from the plurality of owner profiles, the one or more confidence levels indicating a likelihood the individual is a user associated with a respective owner profile; comparing the one or more confidence levels; and selecting the confidence level for the predicted identity from the one or more confidence levels based on the comparison (e.g. Tatourian, paragraphs 0028, 0035 and 0092). 	With respect to claim 4, Tatourian discloses the method of claim 3, wherein performing the action comprises: displaying information relevant to the respective owner profile for the selected confidence level (e.g. Tatourian, paragraph 0011). 	With respect to claim 5, Tatourian discloses the method of claim 3, wherein performing the action comprises: configuring one or more settings of the computing device based on one or more preferences associated with the respective owner profile for the selected confidence level (e.g. Tatourian, paragraph 0035) . 	With respect to claim 6, Tatourian discloses the method of claim 3, wherein performing the action comprises: initiating a communication with a contact of the respective owner profile for the selected confidence level (e.g. Tatourian, paragraph 0030). 	With respect to claim 7, Tatourian discloses the method of claim 1, further comprising: receiving, by the computing device, a second interaction from a second individual within the recognition range of the computing device; identifying a second action of the computing device based on the second interaction; responsive to determining the second action is a non-restricted action, performing the second action (e.g. Tatourian, paragraph 0030). 
With respect to claim 8, Tatourian discloses the method of claim 1, wherein the biometric data is selected from the group comprising: images of a body of the individual, images of an eye of the individual, audio of a voice of the individual, and finger prints of the individual (e.g. Tatourian, paragraph 0011). 	With respect to claim 9, Tatourian discloses the method of claim 1, wherein calculating the confidence level further comprises: capturing the recognition information based at least in part on the interaction (e.g. Tatourian, paragraph 0026). 	With respect to claim 10, Tatourian discloses the method of claim 1, wherein the recognition information further includes contextual information describing activity by one or more individuals (e.g. Tatourian, paragraph 0089). 	With respect to claim 11, Tatourian discloses the method of claim 10, wherein the activity included in the contextual information is selected from the group comprising: previous interactions by the one or more individuals with the computing device, previously determined confidence levels for identities of the one or more individuals, and a position of a client device corresponding to an owner profile associated with the computing device (e.g. Tatourian, paragraph 0030). 	With respect to claim 12, Tatourian discloses the method of claim 1, wherein calculating the confidence level comprises: tracking movement of the individual within the recognition range; and determining the confidence level based at least in part on the tracked movement (e.g. Tatourian, paragraph 0035). 	With respect to claim 13, Tatourian discloses the method of claim 1, wherein determining the authentication criteria are satisfied further comprises: capturing additional recognition information describing one or more additional individuals within the recognition range; calculating one or more additional confidence levels associated with respective predicted identities of the one or more additional individuals based at least in part on the additional recognition information; and determining the authentication criterion is satisfied based in part on the one or more additional confidence levels (e.g. Tatourian, paragraph 0037). 	With respect to claim 14, Tatourian discloses the method of claim 1, wherein the authentication criteria include one or more location restrictions, and wherein determining the authentication criteria are satisfied further comprises: identifying a geographic location of the computing device; comparing the geographic location to the one or more location restrictions; and determining, based on the comparison, the authentication criteria are satisfied based in part on the geographic location not being specified by the location restrictions (e.g. Tatourian, paragraph 0030).
With respect to claims 15-20, the claims are computer readable storage medium claims that are similar to method claims 1-6.  Therefore, claims 15-20 are rejected based on the similar rationale.

 				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONGOC TRAN whose telephone number is (571)272-3843. The examiner can normally be reached 9-5 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONGOC TRAN/Primary Examiner, Art Unit 2434